                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:12-CR-140-B0-2

RODERICK D. STEVENS,                          )
                Petitioner,                   )
                                              )
       v.                                     )                      ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                Respondent.                   )
                                              )

       This cause comes before the Court on remand by the Court of Appeals for the Fourth

Circuit. By opinion entered August 16, 2018, the Fourth Circuit vacated this Court's ruling on

petitioner's motion under Rule 60(b) of the Federal Rules of Civil Procedure and remanded for

this Court to consider whether petitioner had moved to amend his 28 U.S.C. § 2255 petition prior

to its dismissal. [DE 292]. For the reasons discussed below, the Court finds that petitioner did not

move to amend his Section 2255 petition prior to dismissal, and petitioner's Rule 60(b) motion

 [DE 272] is DENIED.

                                         BACKGROUND

        Pursuant to a written plea agreement, petitioner Roderick Stevens pleaded guilty in April

2013 to one count of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349 (Count

One) and one count of aggravated identity theft and aiding and abetting in violation of 18 U.S. C.

§ 1028A(a)(1)2 (Count Six). [DE 151]. In October 2013, Stevens was sentenced to seventy-two

·months on Count One and twenty-four months, to be served consecutively, on Count Six,

followed by five years of supervised release, in addition to a special assessment and restitution in

the amount of$153,084.21,joint and several with his co-defendants. [DE 151]. Petitioner and

two co-defendants appealed and their appeals were consolidated. The Fourth Circuit affirmed in
part and dismissed in part in an unpublished opinion issued in August 2014. [DE 182]. In the

opinion, the Fourth Circuit held, among other things, that a co-defendant's argument that the

Court erred in two guidelines matters (calculating the loss amount and applying the use of

sophisticated means enhancement) failed. Id The court of appeals also held that several claims

were barred by appellate waivers. Id

       In August 2015, petitioner filed a motion under 28 U.S.C. § 2255, seeking to vacate his

conviction and sentence. [DE 236]. In the motion, petitioner alleged several claims of ineffective

assistance of counsel, including: (1) that counsel was ineffective in permitting petitioner to plead

guilty to aggravated identity theft without a sufficient factual basis; (2) that counsel was

ineffective in failing to argue at sentencing that the loss calculation and sophisticated means

enhancement were improper; (3) that counsel was ineffective in failing to challenge guideline

enhancements for device-making equipment and number of victims; and (4) that counsel was

ineffective in failing to challenge the restitution amount. [DE 236-1]. In response, the

government filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). [DE

244]. The Court granted the government's motion to dismiss in July 2016. [DE 264, 265].

       In December 2016, petitioner filed a motion under Rule 60(b) of the Federal Rules of

Civil Procedure, seeking relief from the Court's judgment denying his previous Section 2255

petition. In his Rule 60(b) motion, petitioner alleges that he moved for leave to amend his
                                                                                                       )
Section 2255 petition in February 2016, raising three additional claims: (1) ineffective assistance

of counsel based on defense counsel's failure to inform him of the statutory maximum for wire

fraud (Count One); (2) ineffective assistance of counsel, due to an excessive supervised release

sentence beyond the statutory maximum; and (3) miscalculation of his advisory guidelines range.

[DE 272, p. 2]. Petitioner argues that he is entitled to relief because the Court's order dismissing




                                                  2
his Section 2255 petition did not address these additional issues.

       In May 2017, the Court denied petitioner's Rule 60(b) motion, finding no evidence that
                                                                                         I



petitioner had moved to amend his Section 2255 petition and that, in any event, his alleged

claims failed on their merits. [DE 276]. The Fourth Circuit granted a certificate of appealability

as to two issues: "(1) whether the district court had jurisdiction to deny Stevens' Rule 60(b)

motion on the ground that it did not present a meritorious claim or defense; and (2) if so, whether

the district court erred in rejecting two of Stevens' proposed claims of ineffective assistance of

counsel." [DE 292, p. 2]. The Fourth Circuit concluded that this Court lacked jurisdiction to

decide the merits of petitioner's alleged claims on his Rule 60(b) motion and remanded for

further consideration of whether petitioner had moved to amend his Section 2255 petition.

                                           DISCUSSION

       Rule 60(b) permits a district court to "relieve a party or its legal representative from a

final judgment, order, or proceeding for," among other things, "(1) mistake, inadvertence, or

neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b); (3) fraud ... (4) the judgment is

void; (5) the judgment has been satisfied, released, or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer equitable;

or;" or "(6) any other reason that justifies relief." Fed. R. Civ. P. 60(b). A Rule 60(b) movant

must demo_nstrate as a threshold matter "the existence of a meritorious claim or defense." Square

Constr. Co. v. Wash. Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir. 1981). A motion under

Rule 60(b) must also be timely filed and the opposing party must not be unfairly prejudiced by

having the judgment set aside. Nat 'l Credit Union Admin. Bd. v. Gray, 1 F .3d 262, 264 (4th Cir.

1993) (citation omitted).




                                                  3
       The Fourth Circuit has requested that this Court further consider whether petitioner filed

a motion to amend his Section 2255 petition prior to that petition being dismissed in July 2016.

The Court has undertaken a diligent inquiry into whether any record of such a motion exists and,

finding none, is forced to conclude that no such motion was made and that petitioner's Rule

60(b) motion must therefore be dismissed. There is no evidence anywhere on the Court's docket

that petitioner filed the motion he claims to have filed. Petitioner filed his Section 2255 petition

in August 2015 and alleges that more than six months later, in February 2016, he filed a motion

to amend that Section 2255 petition. No such motion was received by the Court. No record of

such a motion made at any time during the pendency of petitioner's Section 2255 proceedings

exists. Petitioner has not presented the Court with any evidence of such a motion. In fact, the

Court received nothing at all from petitioner between December 22, 2015 and the Court's July

26, 2016 order dismissing petitioner's Section 2255. Confronted with such a barren record,

followings its own unsuccessful efforts to discover evidence of petitioner's alleged motion, the

Court must conclude that no such motion to amend was ever made. Petitioner's Rule 60(b)

motion must, therefore, be denied.

                                          CONCLUSION

       For the above reasons, the Court finds that petitioner did not move to amend his Section

2255 petition prior to dismissal and petitioner's Rule 60(b) motion [DE 272] is DENIED.



SO ORDERED, this ____!l_ day of November, 2018.



                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STATES DISTRICT UDGE




                                                  4
